DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	This office action is in response to amendments filed on 1/24/2022. Claims 1, 4, 13, 21, 24, and 33 have been amended. Claims 3, 5, 23, and 25 have been cancelled. Claims 1, 2, 4, 6-22, 24, and 33 are pending.

Response to Arguments
	Applicant’s arguments against the prior art rejections have been fully considered and are persuasive in view of the current amendments. These rejections are withdrawn.

Allowable Subject Matter
The following is an examiner’s statement for reason of allowance:
The closest prior arts of record:
Huang et al. (20170222757) discloses an encoding architecture (a visual representation of the generator matrix) of an (8, 5) standard polar coding scheme, which includes eight bit-channels  for transmitting five information bits and three frozen bits, where the eight bits are allocated to the eight bit-channels and encoded to form encoded bits X3, X4, .  . . X10, obtained by construction of an (8, 5) standard polar code.

NPL “Channel coding for control channels” (3GPP draft R1 – 167216, cited in IDS 3/28/2019) discloses a channel coding scheme for 5F NR control channels, with polar codes of different block lengths and information bits in each polar code coupled to other information bits being generated. The NPL further discloses transformation matrix W which can be derived to a triangular matrix to represent polarization transformations to generate the polar codes of different block lengths.

However, with respect to independent claim 1, and similarly independent claims 13, 21, and 33, the prior arts of record does not explicitly disclose or fairly suggest, either individually or in combination, the limitations “coupling at least a portion of sets of information bits associated with each of a plurality of constituent polar codes to generate a spatially coupled polar code, each of the plurality of constituent polar codes having an associated block length and an associated set of information bits; the at least a portion of the sets of information bits associated with each of the plurality of constituent polar codes being coupled using a coupling matrix that specifies how information bits from a first constituent polar code of the plurality of constituent polar codes are coupled to one or more other constituent polar codes of the plurality of constituent polar code, and the coupling matrix being expressed as a block-wise upper triangular form”.



Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAZZAD HOSSAIN whose telephone number is (571)272-9841. The examiner can normally be reached MON-FRI 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/SAZZAD HOSSAIN/Examiner, Art Unit 2111     
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111